                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

MELENA THOMPSON                                )
              Plaintiff,                       )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No: 5:18-CV-489-FL
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                     Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 6, 2019, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is granted and defendant’s motion for judgment on the pleadings is
denied. This matter is remanded to defendant pursuant to sentence four of 42 U.S.C. § 405(g) for
further proceedings.

This Judgment Filed and Entered on December 6, 2019, and Copies To:
Issac Nelson (via CM/ECF Notice of Electronic Filing)
Amanda B. Gilman (via CM/ECF Notice of Electronic Filing)


December 6, 2019                               PETER A. MOORE, JR. CLERK

                                                 /s/ Sandra K Collins
                                               (By) Sandra K. Collins, Deputy Clerk
